ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 2, 1965 (Fla.App., 171 So.2d 412) affirming the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 1, 1966 (191 So.2d 40) and mandate dated November 7, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause *77on February 23, 1965 is withdrawn, the opinion and judgment of this court filed on February 2, 1965 -is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The summary judgment of the circuit' court appealed from is-reversed and the cause is remanded for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).